Citation Nr: 0023319	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-03 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right upper tibia and knee, with 
retained foreign bodies and muscle hernia, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 1973, 
at which time the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, found that 
a statement from a private physician was insufficient to show 
an increase in severity of the veteran's service-connected 
right leg scar or to warrant the performance of a VA medical 
examination.  A notice of disagreement was submitted in June 
1973, following which the veteran was furnished a medical 
examination by VA.  The RO in further rating action in August 
1973 considered the issues of the veteran's entitlement to 
increased evaluations for right leg disablement, at which 
time prior evaluations of 10 percent for residuals of a shell 
fragment wound of the right upper tibia and knee with 
retained foreign body and muscle hernia, and 0 percent for 
residuals of a fracture of the right fibula, were confirmed, 
and an increased evaluation from 0 percent to 10 percent was 
assigned for residuals of a shell fragment wound of the right 
thigh with retained foreign bodies and muscle hernia, 
effective from May 18, 1973, the date of receipt by the RO of 
the veteran's claim for increase.

No further action with respect to the matters noted above was 
thereafter taken by the RO, notwithstanding its adjudication 
of various claims for increase in November 1993, until 
prompted to do so by the Board.  In March 1996, the veteran 
raised the issue of clear and unmistakable error (CUE) in the 
RO's decision of August 1973; in addressing such issue, the 
Board in its March 1998 remand noted the existence of an 
inextricably intertwined issue; specifically, that of whether 
finality attached to the August 1973 rating decision by the 
RO, and returned the case to the RO for further action.  The 
RO notified the veteran in June 1998 correspondence that it 
had determined that the rating action of August 14, 1973, was 
final, and the veteran entered a notice of disagreement as to 
that action later in the same month.  The Board by its 
decision of February 1999, found that the RO's determination 
of August 1973, denying a rating in excess of 10 percent for 
the residuals of a shell fragment wound of the right upper 
tibia and knee, was not final and that the veteran was 
entitled to a statement of the case as to that issue.  
Further, the Board found that such action rendered moot the 
claim of CUE involving the August 1973 decision of the RO. 

A statement of the case as to the issue of the veteran's 
entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right upper tibia and knee was 
provided to the veteran and his representative in March 1999.  
That was followed by the veteran's submission of a 
substantive appeal later in March 1999.  While the issue now 
before the Board is limited to the claim for increase pending 
since May 1973 as to the right upper tibia and knee, the 
veteran is free to pursue any other pending claim for 
increase pertaining to the right leg that was encompassed in 
the RO's rating determination of August 14, 1973.  Should he 
desire to pursue such a claim, he or his representative 
should advise the RO of any such intent so that appropriate 
action may be initiated.


REMAND

Based on the veteran's initial claim for VA compensation, as 
received in November 1970, the RO by rating action in 
February 1971, in pertinent part, granted service connection 
for residuals of a shell fragment wound of the right upper 
tibia and knee with retained foreign bodies.  A 10 percent 
evaluation was assigned therefor under Diagnostic Code 7805 
of the VA's Schedule for Rating Disabilities.  Following 
notice to the veteran of the action taken, no appeal was 
thereafter entered as to the rating decision of February 
1971.

Received by the RO in May 1973 was the veteran's informal 
claim for increase in the form of a statement from a private 
physician who noted that he had treated the veteran for a 
marked scar of the right leg.  The physician further noted 
that, according to the veteran, the right leg bothered him 
only after he had been off the leg for a while and then tried 
to walk.  The leg was also reported to cramp and ache on 
ambulation after sitting.

In the veteran's notice of disagreement of June 1973, he 
indicated that he had lost a good bit of time from his job 
during the prior winter due to his right leg disability, 
having been warned twice about absences from work.  He 
reported further that, on three occasions during the previous 
winter, he had sought treatment at the VA medical facility in 
Columbia, South Carolina, and was reportedly told that there 
was nothing that could be done to relieve his symptoms.

As a preliminary matter, the Board finds that the veteran's 
May 1973 claim for a rating in excess of 10 percent for 
residuals of a shell fragment wound of the right upper tibia 
and knee is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim that is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
such claim.  Generally, an allegation that a service-
connected disability has increased in severity is sufficient 
to establish well groundedness.  Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  

As the veteran's claim for increase is found to be well 
grounded, it must next be determined whether VA has satisfied 
its duty-to-assist obligation to the veteran in developing 
all relevant facts involving the claim at hand.  See 
38 U.S.C.A. § 5107(a).  In this instance, the veteran notes 
in his notice of disagreement of June 1973 that he sought and 
received medical assistance from VA at its facility in 
Columbia, South Carolina, on three occasions during the 
preceding winter; yet, no attempt is shown by RO personnel to 
obtain records of such treatment.  Moreover, the veteran 
stated as well in his June 1973 notice of disagreement that 
he had been absent from work due to right leg disablement, 
but it is not shown that he was ever advised to produce 
evidence from his employer, Selanlase Company of Rock Hill, 
South Carolina, as to lost time or warnings regarding 
absences with which to bolster his claim for increase.

Further development is likewise needed in order to obtain 
medical data as to pain and functional loss and to permit the 
RO to consider, as applicable, the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In view of the foregoing, further assistance to the veteran 
is deemed to be in order in order to ensure compliance with 
the VA's duty-to-assist obligation.  Accordingly, this matter 
is REMANDED to the RO for the following actions:

1.  The RO should obtain any and all 
records, not already contained within the 
claims folder, pertaining to medical 
treatment received by the veteran for 
disability of the right leg at the VA 
Medical Center in Columbia, South 
Carolina, from October 1970 to the 
present.  If such records or any part 
thereof have been transferred to a 
Federal records repository or other 
location for storage, attempts must be 
made to retrieve such records and those 
attempts must be fully documented.  Once 
obtained, such records must be made a 
part of the veteran's claims folder.

2.  The RO should contact the veteran in 
writing and advise him of the need to 
submit evidence of the employment 
difficulties referenced by him in his 
June 1973 notice of disagreement as to 
time lost from work and warnings he 
received due to such absences.  

3.  The veteran should be afforded a VA 
orthopedic examination to assess the 
nature and severity of his shell fragment 
wound of the right upper tibia and knee, 
with retained foreign bodies and muscle 
hernia.  The claims folder in its 
entirety and a copy of this Remand must 
be made available to the examiner for 
review prior to the examination.  Such 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing, including X-rays, 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.

The orthopedic examiner should be asked 
to describe the condition of the 
veteran's right upper tibia and knee, 
including all scarring and muscle hernia 
in those areas and whether such scarring 
is tender and painful on objective 
demonstration, poorly nourished with 
ulceration, or productive of a limitation 
of function, and if so, to what degree.  

The examiner should be asked to express 
an opinion as to the presence or absence 
of objective signs of pain or painful 
motion of the right upper tibia and/or 
knee and whether any such pain could 
significantly limit the veteran's 
functional ability during flare-ups or 
when the affected part is used repeatedly 
over a period of time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
examiner must determine further whether 
the right upper tibia and/or knee 
exhibits weakened movement, excess 
fatigability or incoordination 
attributable to the service-connected 
disability, and, if feasible, any 
determination should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability or 
incoordination.

4.  Following the completion of the 
aforementioned actions, the RO should 
review the report of the requested VA 
medical examination in order to ensure 
that it is in complete compliance with 
the development request.  If any element 
is lacking, immediate corrective action 
must be taken by the RO.

5.  Lastly, the RO should, following the 
completion of any other development 
deemed advisable, readjudicate the 
veteran's claim for increase for 
residuals of a shell fragment wound of 
the right upper tibia and knee with 
retained foreign bodies and muscle 
hernia, considering as applicable, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca, supra, as well as any 
changes to the applicable rating criteria 
since entry of the veteran's claim for 
increase in May 1973.  If the benefit 
sought is denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case as to 
the actions taken, following which he and 
his representative should be afforded a 
reasonable opportunity in which to 
respond.  Thereafter, the case should be 
returned to the Board for further review.

The purposes of this REMAND are to ensure that all needed 
evidentiary development is undertaken and that the veteran is 
afforded due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.  No action is required by the veteran 
until contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




